DETAILED ACTION
Response to Amendment
The amendment filed on 09/30/2022 is considered.  The Applicant’s Remarks related to “Amendments to the Claims” section in page 1 is inconsistent with the amended claims.  For example, only base claims 1 and 10 are amended.  Claim 8 is considered as a dependent claim since the kraftliner board is used to make a box.  Claims 10-14 were previously presented and these claims were addressed in the previous Office Action.  It is unclear what claims 10-15 means in the instant amendment.   Applicant's response fails to overcome the rejection of the claims under 35 U.S.C. 103 previously set forth in the Final Office Action mailed on 04/01/2022 and therefore, the rejection of the claims under 35 U.S.C. 103 is maintained for the reasons provided in the “Response to Arguments” hereinafter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
 Claims 1, 3, 6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peter W. HART et al., US Pub. (US 20150211188 A1) in view of Petri Silenius et al., US Pub. (20040168779 A1).

Regarding claim 1, HART discloses:  A brown kraftliner comprising a fibrous composition (Para [0017] discloses “Unbleached products are commonly produced using either (1) substantial amounts of strength unbleached, low kappa number hardwood kraft pulps, or (2) blends of high yield unbleached pine and unbleached, low kappa number hardwood pulps.” Brown or unbleached is used interchangeably in the field of art.  Examiner views fibrous composition to be blend or mixture of respective Hardwood and Softwood (i.e., short and long fibers as known in the art in which para [0007] discloses unbleached pulps and bleachable grade pulps.), based on dry mass, of 100% unbleached hardwood kraft pulp (UHKP) (Example 2, para [0055] discloses “Hardwood chips were Kraft pulped in a digester to a kappa number of 70 to provide a first amount of pulp containing a first accepts component and a first rejects component.”), .
Although HART discloses a fiber source for production of paper or paperboard with enhanced strength, stiffness, and smoothness as shown in FIGS. 1 and 2, nevertheless, HART does not expressly disclose:  wherein the brown kraftliner paper further comprises a starch layer applied on a surface of the brown kraftliner in an amount of starch of 30 kg/t to 1 kg/t, wherein the brown kraftliner paper exhibits a Kappa number of 60.0 to 110.0.
In the same field of art, Silenius is directed to a multilayered fibrous product usually consisting of two or three layers is called a "liner".  A liner can be completely brown (kraft-liner) or partially white (white-lined liner) or its top layer can be coated. The liner can be made of virgin fibre or recycled fibre or both as noted on para [0004].   With that said, Silenius discloses: wherein the brown kraftliner paper further comprises a starch layer applied on a surface of the brown kraftliner in an amount of starch of 30 kg/t to 1 kg/t (Throughout the disclosure, for example, Par [004], [007] and [0017] discloses brown paper.  Silenius on para [0048] teaches that starch can be used as a binder in a coating composition as an individual binder or use of mixtures of binders.  For example, para [0048] discloses “Any known binders generally used in paper production can be used as binders in the coating composition. Besides the individual binders, it is also possible to use mixtures of binders.”  Silenius on para[0049] teaches the manner in which the coating could be applied and is known to one skilled in the art.   Para [0048-0050] about using starch.  For example, [0048] discloses “Together with the materials mentioned above, it is possible to use, for example, water-soluble polymers, starch, CMC, hydroxyethyl cellulose…” or para [0049] discloses “The coating mix can be applied to the material web in a manner known per se.” Or para [0050] discloses “The amount of grammage of the coating layer varies from 5 to 30 g/m2.”  The amount of coating layer is within the range after unit conversion.  In addition, the amount of starch such as 30kg/t to 1 kg/t is a specific design requirement and intended use thereof and thus, it would have been obvious to an average artisan to substitute or to optimize various amounts or ranges depending on the specific design requirement.), wherein the brown kraftliner paper exhibits a Kappa number of 60.0 to 110.0 (Para [0043] discloses “ Mass that has been cooked to a lower kappa and also refined more than mass of the back layer, is used for the top layer.  Typically, the pulp of the back layer is cooked to a kappa value of 30 to 70 and the pulp of the top layer to lower kappa value of 25 (the kappa number of the unbleached pulp.”  Again, the kappa number of 60.0 to 110.0 is a specific design requirement and intended use thereof and thus, it would have been obvious to an average artisan to substitute or to optimize various amounts or ranges depending on the specific design requirement.).

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify HART by utilizing a multilayered fibrous product usually consisting of two or three layers called a liner that can be completely brown (kraft-liner) taught by Silenius so as to produce the linerboard (or so called Kraftliner paper) of the claimed invention.  Similarly, one of the ordinary skills in the art, upon reading the Silenius disclosure in view of HART, would also been motivated to utilize the method of wood pulping taught by Silenius to produce a linerboard having a high stiffness at a lowest basis weight possible in order to reduce the weight of paper/paperboard.

Regarding claim 3, HART in view of Silenius discloses all the limitations of its base claim 1.  HART further discloses: wherein the unbleached hardwood kraft pulp (UHKP) is from eucalyptus (para [0029] discloses “such as hardwood or eucalyptus chips”).  

Regarding claim 6, HART in view of Silenius discloses all the limitations of its base claim 1.     Silenius further discloses: wherein the brown kraftliner comprising from one to three layers (para [004], Figs 1a and 1b depicts two and 4 layers). 

       Regarding claim 7, HART in view of Silenius discloses all the limitations of its base claim 1.     Silenius further discloses:  wherein the brown kraftliner comprising a grammage of 90-185 g/m2 (para [0039] discloses “The grammage of the fibre product according to the present invention is preferably about 50 to 500 g/m2, typically about 80 to 350 g/m2. Usually its grammage is over 125 g/m2, but products having a grammage below 100 g/m2 qualify for small packages.“). 

Regarding claim 8, Silenius discloses: A box (para [0005] discloses “a corrugate board package” which is basically the same as a box.) comprised of the brown kraftliner as defined in claim 1 (the entire claim 1 is noted hereinbefore and will not be repeated to avoid redundancy.).  

Regarding claim 10, both HART and Silenius alone or in combination thereof discloses all of the limitations of claim 10 since it is fundamentally the same as claim 1 except the application of Starch.  That being said, HART discloses:  A brown kraftliner (Para [0017] as noted hereinbefore in claim 1) comprising a fibrous composition (Examiner views fibrous composition to be blend or mixture of respective Hardwood and Softwood (i.e., short and long fibers as known in the art in which para [0007] discloses unbleached pulps and bleachable grade pulps), based on dry mass, of: up to 70% unbleached hardwood kraft pulp (UHKP) and up to 30% unbleached softwood kraft pulp (USKP) (Para [0038] discloses “The fibers used in the present disclosure may be derived from a variety of sources. These include, but are not limited to, hardwood, softwood, eucalyptus, or combinations thereof.”  Similarly, para [0040] discloses “The fiber blends of the present disclosure provide paperboard with higher stiffness, at the same bulk, than the paperboard made of conventional fibers.”  It suffices to say that the ratios of up to 70% hardwood pulp and up to 30% softwood is purely a specific design requirement and the intended use thereof and thus, it would have been obvious to an average artisan to substitute or to optimize various amounts or ranges depending on the specific design requirement.  In addition, it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).), wherein the brown kraftliner paper further comprises a starch layer applied on a surface of the brown kraftliner paper in an amount of 30kg/t to lkg/t, wherein the brown kraftliner exhibits a Kappa number of 60.0 to 120.0 (Throughout the disclosure, for example, Par [004], [007] and [0017] discloses brown paper.  Silenius on para [0048] teaches that starch can be used as a binder in a coating composition as an individual binder or use of mixtures of binders.  For example, para [0048] discloses “Any known binders generally used in paper production can be used as binders in the coating composition. Besides the individual binders, it is also possible to use mixtures of binders.”  Silenius on para[0049] teaches the manner in which the coating could be applied and is known to one skilled in the art.   Para [0048-0050] about using starch.  Para [0043] discloses “Mass that has been cooked to a lower kappa and also refined more than mass of the back layer, is used for the top layer.  Typically, the pulp of the back layer is cooked to a kappa value of 30 to 70 and the pulp of the top layer to lower kappa value of 25 (the kappa number of the unbleached pulp.”  Again, the kappa number of 60.0 to 110.0 is a specific design requirement and intended use thereof and thus, it would have been obvious to an average artisan to substitute or to optimize various amounts or ranges depending on the specific design requirement.). 

Regarding claim 11, both HART and Silenius alone or in combination thereof discloses all of the limitations of its base claim 10.  HART further discloses: wherein the unbleached hardwood kraft pulp (UHKP) is from eucalyptus (para [0029] discloses “such as hardwood or eucalyptus chips”). 

Regarding claim 12, both HART and Silenius alone or in combination thereof discloses all of the limitations of its base claim 10.  Silenius further discloses: wherein the brown kraftliner comprising from one to three layers (para [004], Figs 1a and 1b depicts two and 4 layers). 

Regarding claim 13, both HART and Silenius alone or in combination thereof discloses all of the limitations of its base claim 10.  Silenius further discloses:  wherein the brown kraftliner comprising a grammage of 90-185 g/m2 (para [0039] discloses “The grammage of the fibre product according to the present invention is preferably about 50 to 500 g/m2, typically about 80 to 350 g/m2. Usually its grammage is over 125 g/m2, but products having a grammage below 100 g/m2 qualify for small packages.“). 

Regarding claim 14, both HART and Silenius alone or in combination thereof discloses all of the limitations of its base claim 10.  Silenius further discloses:  A box (para [0005] discloses “a corrugate board package” which is basically the same as a box.) produced with the brown kraftliner as defined in claim 10 (The entire claim 10 is noted hereinbefore and will not be repeated to avoid redundancy.).  

Response to Arguments
Applicant's arguments filed on 09/30/2022 have been fully considered but they are not persuasive.
On page 5, 3rd  paragraphs, Applicant contends: “Accordingly, Silenius discloses starch as one of numerous possible materials as a binder which will be mixed with other components to form the coating composition. This is not equivalent to "a starch layer applied on a surface" as recited in claim 1, and does not disclose the "starch layer" recited in claim 1.” 
Examiner respectfully disagrees.  As noted hereinbefore, para [0048-0049] teaches using starch as a binder whether alone or in a mixture of binder and manner in which the coating mix is applied to the material web.  For example, para [0048] discloses “The coating mix can be applied to the material web in a manner known per se. The coating can be done before couching. Preferably it is done after forming the multi-layer structure. The method according to the present invention for coating paper and/or board can be carried out with a conventional coating apparatus, in other words by blade coating, or by film coating or JET application. Coating can be done on-line or off-line.”  It is obvious and abundantly clear that one skilled in the art upon reading Silenius could easily determine the specific manner to apply the coating using starch to the material web in accordance to the specific design and intended use thereof and/or to substitute or to optimize the multi-layer fibrous product of Silenius.  

On page 5, last paragraph bridging to page 6, Applicant also contends: “A multilayered fibrous product usually consisting of two or three layer is called a "liner". A liner can be completely brown (kraft-liner) or partially white (white-lined liner) or its top layer can be coated. Further, it is well known in the field of paper and board that white top/coated white top is different from brown kraftliner. For example, the following figure (Figure 2) is provided in  Tillmann, O. Handbook of Paper and Board. H. Holik (Ed.). 2006 ISBN: 3-527-30997-7, supporting that brown kraftliner is in a different category with white top or coated white top liners… Further, the obvious difference between brown kraftliner (A) and white top liner (B) is shown below.” Emphasis added. 
Firstly, the Examiner concurs that in the field of paper and board, white top/coated white top is different from brown kraftliner OR as noted in the Handbook, the brown kraftliner is in a different category with white top or coated white top liners, but this is not the reason for the rejection and it is inapposite to the claimed invention since the base claims is directed to “A brown kraftliner comprising a fibrous composition, based on dry mass, 100% unbleached hardwood kraft pulp (UHKP) (Emphasis added) and therefore, it is purely a design choice to for and intended use thereof to use 100% unbleached (i.e., brown) kraft pulp to make a liner and cited reference clearly suggests that as noted hereinbefore.  The applicant is respectfully reminded that it is well known and implemented in the paper and paperboard making industry that for cost saving purposes, the manufactures usually use brown or unbleached kraft pulp and applying a coating of starch to enhance strength and smoothness on the surface of the board during the operation, but that does not mean the brown kraftliner define patentable subject matter. 
Secondly, the Examiner is well aware of the Handbook in which the brown kraftliner is in a different category with white top or coated white top liners, however, Figure 2 illustrates the various paperboard grades in accordance to their application and usage thereof and is irrelevant to the limitations in the base claims that is directed to “A brown kraftliner having a fibrous composition” with a specific characteristic and no relation to the paperboard grades.                   
Clearly, the paper/paperboard discloses by Hart and/or Silenius could also be used for the intended use of the claimed invention and therefore the amended claims are unpatentable in view of the applied prior art.  Other Applicant’s arguments with respect to Silenius and/or Hart were addressed in the last Office action and will not be repeated again to avoid redundancy. 
In response to applicant's argument that Silenius and HART, either alone or in combination does not teach the aforementioned features of the claimed invention, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the rejections of the claims are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW M ESLAMI/Examiner, Art Unit 1748      
    

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748